IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                           :                            NO. 641
                                 :
AMENDMENT TO RULE 1915.11 OF THE :                            CIVIL PROCEDURAL RULES
PENNSYLVANIA RULES OF CIVIL      :
PROCEDURE                        :                            DOCKET
                                 :
                                 :




                                                ORDER


PER CURIAM

      AND NOW, this 18th day of May, 2016, upon the recommendation of the
Domestic Relations Procedural Rules Committee; the proposal having been submitted
without publication pursuant to Pa.R.J.A. No. 103(a)(3):

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rule 1915.11 of the Pennsylvania Rules of Civil Procedure is
amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective on July 1, 2016.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.